DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 6, 10, 13, and 14 are objected to because of the following informalities:
Claim 1, line 9, after “of” insert --said--;
Claim 4, line 10, after “of” insert --said--;
Claim 6, line 10, after “of” insert --said--;
Claim 10, line 1, after “wherein” insert --said--;
Claim 13, line 6, after “of” insert --said--; and
Claim 14, line 1, after “wherein” insert --said--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baggarly (US#5917411) in view of Vergon (US#7486948), and further in view of Gaudiano Del Bosque et al. (US#2020/0351474).
Regarding claims 1, 4, and 13, Baggarly discloses a system for producing audio for a collection box 12 that includes a door 16, the system comprising:
a trigger device 37 that is attached to or integral with the door;
a sensor 33 that produces a signal indicating the proximity of the trigger device to the sensor, wherein the trigger device is in close proximity with the sensor when the door is closed, and wherein the trigger device moves out of close proximity with the sensor when the door is opened;6U.S. Patent Appl. No.: 16/710,613First Named Inventor: Gabriel Michael YESSINAttorney Docket No.: 0126.0028
an audio transducer 24;
at least one processor (microcontroller) 26.
Regarding claims 1, 4, and 13, Baggarly fails to disclose an amplifier.  However, as evidenced by Vergon, including an amplifier operably connected to a processor is known in the collection box art, see amplifier 26 and cooperating processor 22.  Therefore, as evidenced by Vergon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baggarly by including an amplifier operably connected to the processor.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the amplifier would allow increase in voltage level output.
Regarding claims 1 and 13, Baggarly fails to disclose a memory device that includes an audio clip.  However, as evidenced by Bosque, including a memory device that includes an audio clip is known in the collection box art, see memory 40 for an audio clip, [0036] and [0038].  Therefore, as evidenced by Bosque, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baggarly by including a memory device that includes an audio clip.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of a memory device that includes an audio clip would enable customization of the sound.
Regarding claim 4, the memory device and audio clip taught by Bosque is being alternatively being viewed and labeled as an “audio chip”.
Regarding claims 10-12, 14, and 15, Baggarly discloses the sensor and trigger are contact magnetic switches (col. 5, lines 31-39).
Regarding claim 20, Baggarly discloses a light 28 that is operably connected to the processor and that produces light that can be seen outside of the collection box; wherein the processor sends an electrical signal to the light upon receiving the signal from the trigger device, which causes the light to illuminate (col. 5, lines 6-19).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baggarly (US#5917411) in view of Vergon (US#7486948), in view of Gaudiano Del Bosque et al. (US#2020/0351474), as applied to claim 13 above, and further in view of Richardson et al. (US#2017/0286905).
Regarding claims 18 and 19, Baggarly fails to disclose a temperature sensor that is operably connected to the one or more processor, wherein the one or more processor receives and records temperature information from the temperature sensor.  However, as evidenced by Richardson, including a temperature sensor in cooperation with a processor is known in the collection box art, see temperature sensor 232 [0034] and cooperating processor 254, [0031].  Therefore, as evidenced by Richardson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baggarly by including a temperature sensor that is operably connected to the one or more processor, wherein the one or more processor receives and records temperature information from the temperature sensor.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the temperature sensor would increase the functionality and automated monitoring of the collection box.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-9 are allowed.
Response to Arguments
Regarding claim 13, the applicant argues the following:
“Applicant has amended claim 13 to include both the subject matter of previously pending claim 16 (which included similar subject matter to previously pending claim 2) and the subject matter of previously pending claim 17 (which included only part of the subject matter of previously pending claim 3) . Applicant submits that by including the limitations of both previously pending claim 16 and previously pending claim 17, claim 13, as amended herein, includes the allowable subject matter of previously pending claim 3. Accordingly, Applicant submits that claim 13, as amended herein, is allowable over all the prior art of record.”

 The examiner disagrees as the prior art rejection of previously pending claims 13, 16, and 17  was proper.  Upon further review, the examiner erred in indicating allowable subject matter in previously pending claim 3.  Likewise, claim 4 is now also rejected per the prior art. The instant Office action has been made non-final.
Conclusion
42.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.  Roxbury (US#6788203) discloses the usage of two processors in conjunction with a mailbox.
43.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677